Title: From John Adams to Elbridge Gerry, 13 April 1785
From: Adams, John
To: Gerry, Elbridge


          
            Dear sir
            Auteuil near Paris April 13. 1785
          
          I am, this moment informed, that the Packet is arrived but neither Dr F. nor I have any Letters as yet. this is unlucky, because We Shall not be able to answer by this Packet.
          I Suppose it is a question with you whether you shall Send a Minister to Spain; I really hope you will. it is a question too no doubt, who to send.— There will be some perhaps many, perhaps all for Mr Charmichael. I know not this Gentn personally. He is active and intelligent, by all, I have learnt. He has made himself Friends among the Spanyards, and among the foreign Ministers, and at the French Court, and at Passy. I see that the Comte de Vergennes, the Duc de la Vauguion who is gone to Spain, and Dr Franklin, have an affection for him, and are labouring to Support him. These Circumstances are much in favour of his Happiness, and if he has that pure and inflexible Virtue, that thorough Penetration into the Hearts of Men and the Systems of Affairs, and that unchangeable Attachment to our Country that you require in a public Man you will honour him with your Support. You know from his Correspondence with Congress whether he is this Man. I know nothing to the Contrary. But I confess to you, that the ardent Friendship of Courtiers and Diplomatick Characters, to any American Ministers is to me, a Cause of Suspicion. I know it to be impossible for any Man to do his Duty to his Country, and preserve it, all he can hope for is to be esteemed and respected, it is well if he is not hated and despised.
          But Mr Jay is Master of the Character in question. I have heard with Pleasure that Mr Charmichael in their last Interview Settled Things to the satisfaction of Mr Jay, and cleared up some Things which Mr Jay had not been Satisfied in. You may know the Truth from him. I am, disposed to favour Charmichael, from all I have heard of him, and know of him, at least so far as to wish for his Continuance in service provided you dont see Symptoms of his Endeavours to Support his Character upon foreign Interests, at the Expence of those of our Country. But there is too marked a Love for him for my Taste, in Characters in whose Friendship for America I have no Confidence. The greatest Danger to our foreign affairs has ever arisen from this, and ever will. from an Endeavour to obtain a Reputation in America, by gaining the Friendship of Courtiers and obtaining their Recommendations in their private Letters for themselves And their Connections. These favours are never obtained but by Sacrifices.— it is remarkable that Native Americans are rather avoided and there is a constant Endeavour to throw American Employment in Europe into the Hands of Persons born or educated in Europe, or at least Such as have lived long enough in Europe to become assimilated.
          There is nothing more dreadfull to America, than to have the Honour, the Reputation and the Bread of their Ministers abroad depend upon their adopting Sentiments in American affairs conformable to those which may be entertained and endeavored to be propagated by the Ministers with whom they treat.— You had infinitely better choose the Comte de Florida Blanca & the Comte de Vergennes at once for your foreign Ambassadors. I have seen and felt so much of it, that I dread it, like Death and Mr Jay does not dread it less.—
          And you have not a lesse important Thing to attend to in the Choice of a Minister for St. James’s.— Whoever he is, he will be in more danger there than any where, of too much complaisance to Ministers Courtiers, Princes & King. indeed, it is probable to me that whoever goes there, first if he is honest will have his Reputation ruined in America, by the Insinuations which will go against him, both in public Papers and private Letters. Lyars and Slanderers are more impudent there than any where, and they have more old Connections in America among whom to circulate them.
          With much Affection your old Fred & very humble / servant.
          
            John Adams
          
          
            My Regards to your Colleagues. if Temple comes to N. York and is received as Consull I hope you will continue some way to make Peace or Truce between him and Sullivan.— I hope Temple will be prudent and cautious if not he may do Mischief. But you have Weight with him, I know.
          
        